Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-9, 11-14, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN WAGENINGEN (US 2017/0018977 A1, hereinafter VAN) in view of LI et al. (US 2018/0115197 A1, hereinafter LI) and in further view of JUNG (EP2592762 A1, hereinafter JUNG).
As per claims 1, 14 and 23, VAN discloses a wireless power transmitter comprising: 
an inverter configured to convert DC power into AC power (See Par.34, discloses an inverter); 
a transmission coil to which the AC power is applied (See Fig.2, Item#103 and Par.49, disclose a transmit power inductor); 
a communication unit configured to demodulate a signal modulated in a wireless power receiver (See Fig.5, Item#501, discloses a communication unit which receives and demodulates signals received from the receiver); 
a sensor configured to sense a voltage of the transmission coil (See Par.34, discloses The power transmitter estimates its transmitted power, e.g. by measuring the DC input voltage and current of the inverter); and 
a controller configured to receive information output from the communication unit and the sensor (See Fig.2, Item#211); receive a foreign object status packet including at least one reference factor of the quality factor value and the peak frequency using the information output from the communication unit (See Pars.36-37, disclose the receiver sends the received power to 
detect a foreign object using the reference factor and the measurement variable (See Par.37, discloses using the measured power loss to the reference factor in this case the threshold power loss to determine the presence of a foreign object); 
transmit a response signal, which includes ACK information or NAK information depending on whether or not the foreign object is detected, to the wireless power receiver; (Par.331, discloses sending the results of the foreign object detection using an ACK signal to the receiver, also see Par.339, discloses an ACK signal is transmitted when no foreign object is detected, Par.280, discloses a communicator for transmitting and receiving data to and from the receiver, also Par.353, discloses the receiver detecting the available power is reduced and reentering negotiation with the transmitter, also see Par.382, discloses “If a foreign object detected, the power transmitter 101 can respond with a NAK-message”). However VAN does not disclose wherein the controller is configured to: store at least one measurement variable of a quality factor value and a peak frequency using the information output from the sensor when an object is detected in a charging region; receive a foreign object status packet including at least one reference factor of the quality factor value and the peak frequency using the information output or transmit information including a first guaranteed power value when the response signal includes the ACK information;  transmit information including a second guaranteed power value when the response signal includes the NAK information, and the first guaranteed power value is greater than the second guaranteed power value.
LI discloses a wireless power transmission system wherein the controller is configured to: store at least one measurement variable of a quality factor value and a peak frequency using the 
VAN and LI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VAN with that of LI by using the measured quality factor in comparison to a received reference quality factor from the charge receiving device to determine the presence of a foreign object for the benefit of enhancing the reliability of the foreign object detection process. However VAN and LI do not disclose transmit information including a first guaranteed power value when the response signal includes the ACK information; transmit information including a second guaranteed power value when the response signal includes the NAK information, and the first guaranteed power value is greater than the second guaranteed power value.
JUNG discloses a wireless charging system comprising transmitting information including a first guaranteed power value when the response signal includes the ACK information; transmit information including a second guaranteed power value when the response signal includes the NAK information, and the first guaranteed power value is greater than the second guaranteed power value (See Fig.6, Step#S105 and Pars.92 and 95, disclose that the information about the available power is provided from the transmitter to the receiving device and when a state change takes place in step#S111, the process goes back to the negotiation phase 
VAN, LI and JUNG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VAN and LI with that of JUNG by retransmitting the amount of available power when a state changes in the transmitter such as a foreign object for the benefit of allowing the receiver to renegotiate the amount of transferred power according to the new available power information.

As per claims 4 and 17, VAN, LI and JUNG disclose the method of claims 1 and 14 as discussed above, wherein the detecting of the foreign object includes: 
determining a threshold quality factor value using the reference quality factor value; and determining that the foreign object does not exist when the measured quality factor value is greater than or equal to the threshold quality factor value, and determining that the foreign object is present when the measured quality factor value is less than the threshold quality factor value (See LI, Par.7, discloses “receiving a reference quality factor from a receiver device”, also ““determining a second quality factor of the LC oscillator” and Fig.5, Steps#514, 516 and 518, Par.47, disclose comparing the reference Q with the measured quality factor and if the difference between the measured value and the reference value exceeds a threshold then a foreign object is detected).

As per claims 5 and 18, VAN, LI and JUNG disclose the method of claims 4 and 17 as discussed above, wherein the threshold quality factor value is a value that is less than the measured> Qthreshold and Qthreshold=Qreference±X%).

As per claims 6-7 and 19-20, VAN, LI and JUNG disclose the method of claims 1 and 17, comprising: comparing the reference quality factor value with a preset quality factor value of the wireless power transmitter; and stopping wireless charging when the reference quality factor value is less than the preset quality factor value of the wireless power transmitter (See LI, Par.37, discloses “the combination of the L and Rcoil1 values can be set to match a predetermined quality factor for a transmitter antenna. As discussed herein, the predetermined quality factor can correspond to the quality factor of the transmitter antenna that is used by the receiver devices to determine the respective reference quality factors” and also see LI , Par.47, discloses that a foreign object is determined to be present when the measured quality factor exceeds the measured quality factor by a certain ratio, Qmeasured> Qthreshold and Qthreshold=Qreference±X% i.e. when Qmeasured> Qreference±X%).

As per claims 8-9 and 21, VAN, LI and JUNG disclose the method of claims 4 and 20 as discussed above, wherein the detecting of the foreign object includes stopping wireless charging when the measured quality factor value is less than a value that is less than the threshold quality factor value by a second ratio (See LI, Par.47, discloses that a foreign object is determined to be present when the measured quality factor exceeds the measured quality factor by a certain ratio, Qmeasured> Qthreshold and Qthreshold=Qreference±X% i.e. when Qmeasured> Qreference±X%).



As per claim 12, VAN, LI and JUNG disclose the method of claim 11 as discussed above, wherein the calibration phase includes receiving received power information from a wireless power receiver and determining power loss based on the received power information (See VAN, Pars.33 and 107, discloses the parasitic loss may be adapted by adding an offset to the receive power estimate and transmitting that to the transmitter).

As per claim 13, VAN, LI and JUNG disclose the method of claim 11 as discussed above, wherein the power transfer phase includes receiving a control error signal from a wireless power receiver and controlling transmission power (See VAN, Pars.190-192, disclose the power inverter receiver reports information back to the transmitter regarding the received power and the inverter transmitter then uses the received information to estimate losses, if the losses exceed a certain threshold then a foreign object is determined to be present and the transmitter takes action to address that by terminating or reducing the transmitter power).
.
Claims 2-3, 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN in view of LI and JUNG and in further view of ONIZUKA et al. (WO2015/129143A1, hereinafter ONIZUKA).
As per claims 2 and 15, VAN, LI and JUNG disclose the method of claims 1 and 14 as discussed above, however VAN, LI and JUNG do not disclose comprising: measuring an internal temperature of the wireless power transmitter; and transmitting information including a third guaranteed power value when the temperature, which is measured for a preset period, is less than a preset temperature and the response signal includes the NAK information, wherein the third guaranteed power value is greater than the second guaranteed power value.
ONIZUKA discloses a wireless charging system including a foreign object detection and charging control comprising:
measuring an internal temperature of the wireless power transmitter (See Page 14, Lines 4-20, disclose detecting the temperature of the transmission surface, also see Fig.6, Item#T, disclose a plurality of temperature sensors); and 
transmitting information including a third guaranteed power value when the temperature, which is measured for a preset period, is less than a preset temperature and the response signal includes the NAK information (See Page.14, lines 4-20, disclose transmitting a limited amount of power when the temperature is less than a certain value to prevent the temperature from exceeding the threshold), wherein the third guaranteed power value is greater than the second guaranteed power value (See VAN, Pars.87 and 306, disclose that when foreign object is 
VAN, LI, JUNG and ONIZUKA are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VAN, LI and JUNG with that of ONIZUKA by continuing charging at a reduced output even when a foreign object as long as the temperature is below a high temperature threshold for the benefit of continuing to charge the electronic device as long as it is safe even in the presence of the electronic device.

As per claims 3 and 16, VAN, LI and JUNG disclose the method of claims 1 and 14 as discussed above, wherein the charging output is reduced when a foreign object is detected (See VAN, Pars.87 and 306, disclose that when foreign object is detected, power is reduced or terminated). However VAN, LI and JUNG do not disclose wherein the second guaranteed power value is a minimum guaranteed power of the wireless power transmitter. 
ONIZUKA discloses a wireless charging system including a foreign object detection and charging control disclose wherein the second guaranteed power value is a minimum guaranteed power of the wireless power transmitter (See Page.14, lines 4-20, disclose transmitting a limited amount of power when a foreign object is detected to ensure that the temperature does not exceed a temperature threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VAN, LI and JUNG with that of ONIZUKA such that output is reduced to a minimum output value for the benefit of prolonging 
As per claim 10, VAN, LI, JUNG and ONIZUKA disclose the method of claim 2 as discussed above,  wherein the transmitting of guaranteed power having the third guaranteed power value is performed in a renegotiation phase (See JUNG, Fig.6, Step#S105 and Pars.92 and 95, disclose that the information about the available power is provided from the transmitter to the receiving device and when a state change takes place in step#S111, the process goes back to the negotiation phase i.e. renegotiation, therefore when a foreign object is detected, the device will go back to the negotiation step and new available power(i.e. reduced power) is sent to the receiving device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED H OMAR/            Examiner, Art Unit 2859            

/EDWARD TSO/            Primary Examiner, Art Unit 2859